Citation Nr: 0601368	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  03-09 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for alcohol abuse as 
secondary to the service-connected disability of adjustment 
disorder with depression.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel

INTRODUCTION

The veteran had active service from February 1983 to January 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.  The veteran testified at a Travel 
Board hearing before the undersigned in July 2004.  A 
transcript of that hearing has been associated with the 
claims folder.

In January 2005, the Board remanded the case to the RO for 
the RO to secure a VA examination and opinion and to obtain 
VA treatment records in Omaha starting from January 2000.  
The RO then issued a supplemental statement of the case 
(SSOC) in September 2005, and has otherwise complied with the 
above requests.  The case has been returned to the Board and 
is again ready for appellate action.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  There is no competent medical evidence showing that the 
veteran suffers from alcoholism as secondary to the service-
connected disability of an adjustment disorder with 
depression, nor does use of the veteran's alcoholism 
disability demonstrate an increase in severity of any 
service-connected disability.  


CONCLUSION OF LAW

1.  Service connection for alcohol abuse as secondary to the 
service-connected disability of adjustment disorder with 
depression is not established.  38 U.S.C.A.  §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.1(n), 3.301, 3.303; Allen v. 
Principi, 237 F. 3d 1368 (Fed. Cir. 2001).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  A determination of service connection 
requires evidence of a current disability with a relationship 
or connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Watson v. Brown, 4 
Vet. App. 309, 314 (1993).  Where the determinative issue 
involves medical causation or a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).
 
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

38 U.S.C.A. § 1131 states that "no compensation shall be 
paid if the disability is the result of the person's own 
willful misconduct or abuse of alcohol or drugs."  See also 
38 C.F.R. §§ 3.1(n), 3.301.  However, 38 U.S.C.A. § 1131, 
barring veterans' disability compensation "if the disability 
is a result of the veteran's own willful misconduct or abuse 
of alcohol or drugs," does not preclude compensation for an 
alcohol or drug abuse disability secondary to a service-
connected disability or use of an alcohol or drug abuse 
disability as evidence of the increased severity of a 
service-connected disability.  Allen v. Principi, 237 F. 3d 
1368, 1381 (Fed. Cir. 2001).  

However, the Federal Circuit cautioned that compensation 
would only result where there was clear medical evidence 
establishing that the alcohol or drug abuse disability was 
caused by a veteran's primary service-connected disability. 
Id.  It also determined that the statute does preclude 
compensation in two situations: (1) for primary alcohol abuse 
disabilities, i.e. alcohol abuse disability arising during 
service from voluntary and willful drinking to excess; and 
(2) for secondary disabilities (such as cirrhosis of the 
liver) that result from primary alcohol abuse. Id.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

In various lay statements, and during his July 2004 Travel 
Board testimony, the veteran contended that he began abusing 
alcohol while in the army from February 1983 to January 1986 
due to the requests of his commander.  Post-service, the 
veteran alleged that he developed alcohol dependency as a 
means of coping with his service-connected depression.  The 
veteran stated that he becomes intoxicated at least four 
times a week off beer and hard liquor.  

At the outset, with respect to service connection for alcohol 
abuse as a direct result of service, service connection is 
precluded for the willful abuse of alcohol or drugs arising 
while in service.  38 U.S.C.A. § 1131; see also 38 C.F.R. §§ 
3.1(n), 3.301.  Consequently, the veteran is not entitled to 
service connection on this basis.  

The veteran's testimony indicates that the abuse began during 
service and was not "secondary" to the depression as the 
veteran has indicated he was drinking either before his 
service connected disability began or when it began, 
providing evidence against this claim.  

With respect to secondary service connection, VA treatment 
records from Omaha dated April 2001 to December 2004 reflect 
a history of alcohol dependence.  The August 2005 VA examiner 
diagnosed the veteran with Axis I alcohol dependence per the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, of the American Psychiatric Association (also known 
as "the DSM-IV").  Thus, the veteran's alcohol dependency 
is not in dispute.
  
However, and most importantly, there is no competent medical 
evidence linking the veteran's alcohol dependency to his 
service-connected adjustment disorder with depression.  
Allen, 237 F. 3d at 1381.  The VA treatment records from 
Omaha dated January 2002 to December 2004 are silent as to 
etiology of his alcohol dependency.  Moreover, the August 
2005 VA examiner specifically opined that the veteran's 
alcohol dependence "is not secondary or aggravated by the 
service-connected adjustment disorder.  The alcohol 
dependency has an entirely different disease onset..."  The 
Board finds that this opinion, which is based on a clinical 
examination of the veteran, a thorough review of the claims 
folder and entire record, as well as research and 
consultation with a professional colleague, to be 
particularly probative as providing strong evidence against 
the veteran's claim for secondary service connection.

Again, the veteran and his representative's personal lay 
opinion as to the relationship between his alcoholism and his 
service-connected disability is not competent evidence.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Accordingly, absent any competent evidence or opinion that 
the veteran's alcoholism is a result of his service-connected 
depression or evidence of use of alcohol indicative of an 
increase in severity of any service-connected disability, the 
Board finds that the preponderance of the evidence is against 
secondary service connection.  38 U.S.C.A. § 5107(b).  The 
claim is denied.

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in August 2002 and February 2005, the RO advised the 
veteran of the evidence needed to substantiate his claim and 
explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible to provide.  In 
addition, the January 2003 statement of the case (SOC) and 
September 2005 supplemental statement of the case (SSOC) 
include the text of the regulation that implements the notice 
and assistance provisions from the statute.  38 C.F.R. § 
3.159.  Thus, the Board finds that the RO has provided all 
notice required by the VCAA.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board observes that the RO issued its initial VCAA notice 
in August 2002, before the September 2002 adverse 
determination on appeal.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  Although the RO provided the veteran with 
supplemental information in the February 2005 VCAA letter, 
there is no indication or allegation that doing so resulted 
in prejudice to the veteran.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005) (the appellant bears the initial 
burden of demonstrating VA's error in the adjudication of a 
claim and how that error was prejudicial).  In addition, the 
February 2005 VCAA letter specifically asks the veteran to 
provide any evidence in his possession that pertains to the 
claim.  Pelegrini, 18 Vet. App. at 120-21. 

With respect to the duty to assist, the RO has secured the 
veteran's service medical records (SMRs) and VA outpatient 
treatment records.  In addition, the veteran was afforded 
several VA examinations.  The veteran has also submitted 
several written personal statements, as well as his Board 
hearing testimony.  There is no indication in the claims 
folder that he identified and authorized VA to obtain any 
relevant private records.  The Board also remanded this case 
to assist the veteran with his claim.  

VA's duty to assist includes obtaining records of relevant VA 
medical treatment identified by the veteran.  VA must 
continue to obtain such records unless it is documented that 
the records do not exist or that further efforts would be 
futile.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), 
(c)(3).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is 
charged with constructive knowledge of evidence generated by 
VA).  In this case, the veteran identified VA treatment and 
counseling records dated January 2000 to November 2001 from 
the VA Medical Center in Omaha.  A follow-up request for 
these records yielded a negative response.  Specifically, a 
June 2005 correspondence from the Appeals Management Center 
indicated that there was no history of care during that 
timeframe.  Thus, the Board is satisfied that the RO has 
provided all assistance required by the VCAA.  38 U.S.C.A. § 
5103A.  

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998). The Board is satisfied 
as to compliance with its instructions from the January 2005 
remand.  Specifically, the RO was instructed to secure 
relevant VA treatment records from Omaha and a VA examination 
and opinion.  The RO has complied with these instructions.  


ORDER

Service connection for alcohol abuse as secondary to the 
service-connected disability of adjustment disorder with 
depression as denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


